                          United States District Court
                        Western District of North Carolina
                               Asheville Division

          Wanda G. Sellers,           )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )                1:19-cv-00272-RJC
                                      )
                 vs.                  )
                                      )
          Andrew M. Saul,             )
           Defendant(s).              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s March 26, 2021 Order.

                                               March 26, 2021




        Case 1:19-cv-00272-RJC Document 13 Filed 03/26/21 Page 1 of 1
